Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 05/20/2021, the following occurred:
Specification at p.3, line 3, p.11, line 5 and p. 11, line 30 was amended.
Claims 1-13 were amended. Claims 14-15 were canceled. Claims 16-20 were added. 
 In the amendment dated 05/27/2021, the following occurred:
Claims 1-20 were canceled. Claims 21-40 were added. 
In the amendment dated 11/02/2021, the following occurred:
Claims 34-40 were amended. 

Claims 21-40 are currently pending. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 12/02/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 29-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willcut (US 9764162).

REGARDING CLAIM 21
	Willcut discloses a resource management system, comprising: an input port for receiving input data including one or more characteristics of at least one work object and/or including context data, the at least one work object to be processed by one or more processing devices (Mij), the processing being specified in a respective work ([13:57-66], [22:63-67] and FIG. 3 teach inputs to a model and a user interface device (interpreted by examiner as input port), such as clinical data for a patient (patient interpreted as work object). [13:1-6] teaches individual patient specific features (interpreted by examiner as one or more characteristics of at least one work object) [13:66-67]-[14:1-23] teaches data inputs to include a variety of information/data (interpreted by examiner as context data). [2:57-67] teaches a patient subject to a treatment plan (interpreted by examiner as work specification). [4:43-67]-[5:1-16] teaches treatment plans determine how a patient will be processed by imaging devices, treatment simulation systems, radiation treatment machines (interpreted by examiner as processing devices)); 
a convolutional neural network (CNN) model created by training input data to predict, based on the input data, a change to the respective work specification ([12: 63] teaches a predictive model [13:8-12] teaches a the use of predicative analytics to predict when that course of treatment is deviating from the physician intent, or when anatomical, functional, or disease-related changes occur that warrant intervention and alteration of the original therapeutic plan (interpreted by examiner as predict a change to the respective work specification) (The Examiner notes that the various names applied to the components/interfaces represent non-functional labels.) [13:66] teaches data input to the predictive model (interpreted by examiner as input data) and [14:1-23] teaches data inputs include a variety of information one of which is treatment plans (interpreted by examiner as work specification). [14:38-40] teaches the Predictive Module may utilize one or more of artificial intelligence algorithms, neural networks, e.g., including deep learning (interpreted by examiner as a convolutional neural network (CNN) model). [14:64-67] and [15:1-15] teaches that the neural network, deep learning is a set of algorithms in machine learning methods based on learning representations, that can sort the elements of the data (such as input data) into categories. Deep learning uses models to learn categories incrementally and what is learned at each level is fed to the next level (e.g. training) (interpreted by examiner as a convolutional neural network (CNN) model created by training input data to predict, based on the input data) [15:61-64] teaches the predictive module may utilize vast amounts of data using machine learning algorithms to interpret real-time changes and thereby provide various treatment adaptations and [16:18-27] teaches that the predictive module can determine what changes occur as treatment continues and use machine learning algorithms to analyze a large number of patient data in order to efficiently and rapidly create and modify “smart” treatment plans (interpreted by examiner training input data to predict, based on the input data, a change to the respective work specification)); 
and output port adapted to provide output data that represents the change to the respective work specification, wherein the output data indicates when, during a treatment, a plan adaption will occur ([22:63-67] and FIG.3 teach a display 322 (interpreted by examiner as output port). [15:61-64] teaches predictive alerts module analyzing potential outcomes which can be saved to the individuals user’s personal “wisdom widget” and providing various treatment adaptations in real-time and [16:6-9] teaches the predictive alerts may indicate to the physician that the radiation therapy treatment plan should be adjusted or adapted, based on the predictive information (interpreted by examiner as output data that represents the change to the respective work specification). [13:7-9] teaches via the use of predicative analytics, the medical team may predict when that course of treatment is deviating and [13:19-20] teaches that the alerts are to assist the physician in recognizing when there is a necessity to alter the original plan (this information combined with the information that teaches the treatment adaptions are in real time is interpreted by examiner as means to indicate when, during a treatment, a plan adaption will occur)).
REGARDING CLAIM 22
Willcut discloses the limitation of claims 21.
Willcut further discloses:
The resource management system of claim 21, wherein the training of the CNN model further comprises training an initial model based on a set of training data to produce the CNN model ([14:64-68] and [15:1-11] teach the neural network, deep learning uses models (interpreted as initial models) to learn and what is learned at each level is fed to the next level, e.g. training (interpreted by examiner as a set of training data)).

REGARDING CLAIM 23
Willcut discloses the limitation of claims 21.
Willcut further discloses:
The resource management system of claim 21, wherein in a deployment mode, the CNN model is provided new data to operate during use of the resource ([15:16-46] teaches that part of the process of data analysis may include data mining and teaches an example, data mining can include classification (e.g., generalizing a known structure and applying it to new data) (interpreted by examiner as the CNN model is provided new data to operate)).

REGARDING CLAIM 24
Willcut discloses the limitation of claims 21.
Willcut further discloses:
The resource management system of claim 21, wherein the created CNN model further is repeatedly trained ([14:64-67] and [15:1-15] teaches that the neural network, deep learning is a set of algorithms in machine learning methods based on learning representations, that can sort the elements of the data into categories. Deep learning uses models to learn categories incrementally and what is learned at each level is fed to the next level (e.g. training) (interpreted by examiner as repeatedly trained)).

REGARDING CLAIM 25
Claim 25 is analogous to Claims 23 and 24 thus Claim 25 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 23 and 24.

REGARDING CLAIM 26
Willcut discloses the limitation of claims 21 and 24.
Willcut further discloses:
(Willcut at [13:16-19] teaches a treatment over a length of time, at [7:55-67] teaches the type of scheduling for a treatment comprising of a time. At [7:40-55] teaches the type of treatment plan that includes scheduling for dose medication that also comprise of a time).

REGARDING CLAIM 29
Claim 29 is analogous to Claim 33 thus Claim 29 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 33.

REGARDING CLAIM 30
Willcut discloses the limitation of claims 21 and 24.
Willcut further discloses:
The resource management system of claim 24, creating of the CNN model further comprise providing a pre-trained machine learning component (Willcut at [14:43-67] and [16:10-27] teaches predictive alert module uses machine learning algorithms (interpreted by examiner as pre-trained machine learning component)).

REGARDING CLAIM 31
Willcut discloses the limitation of claims 21 and 24.
Willcut further discloses:
(Willcut at [4:43-67]-[5:1-16] processed by imaging devices, treatment simulation systems, radiation treatment machines (interpreted by examiner as one or more processing devices comprises an imaging device)).

REGARDING CLAIM 32
Willcut discloses the limitation of claim 21.
Willcut further discloses:
The resource management system of claim 21, wherein there is plurality of work objects, and the resource management system further comprises an accumulator configured to accumulate the output data for the plurality of work objects. (Willcut at [5:40-50] teaches a plurality of patients (interpreted by examiner as plurality of work objects). [4:60-67] teaches accumulation of data from treatment plan using deformable registration (interpreted by examiner as accumulator). [16:10-27] teaches the predictive alert module can predicts change, and accumulates data for a number pf patient data in treatment plans (interpreted by examiner as accumulate the output data for the plurality of work objects)).

REGARDING CLAIM 33
Willcut discloses the limitation of claim 21.

The resource management system of claim 21, wherein the output data includes an indication of an expected workload, due to the predicted change, for at least one of the one or more processing devices or for at least one category of devices (Willcut at [18:54-58] teaches alerts (interpreted by examiner as an indication due to the predicted change) to physician to review certain items based on particular results (interpreted by examiner as expected workload)).

REGARDING CLAIM 34
Willcut discloses the limitation of claims 21 and 33.
Willcut further discloses:
The resource management system of claim 33, comprising a display configured to effect a visualization of the output data or of the accumulated output data on at least one display device (Willcut at [18:21-30] teaches a dashboard (interpreted by examiner as the display) that provides visualization of predicted results (interpreted by examiner as output data)).

REGARDING CLAIMS 35-39
Claims 35-39 are analogous to Claims 21-25 thus Claim 35-39 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 21-25.
Willcut further discloses a tangible, non-transitory computer-readable medium stores instructions ([21:56-67] and [22:1-3])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Willcut (US 9764162) and in further view of Kouchi (US 2006/0265136).

REGARDING CLAIM 27
Willcut discloses the limitation of claim 26.
Willcut does not disclose, however Kouchi discloses:
The resource management system of claim 26, wherein the output data comprise a probability density or distribution over the period of time, the period of time comprising at least one time interval, the probability density, or distribution indicative of a probability of the predicted change to occur within a given one of the at least one time intervals. (Kouchi at [0107] teaches predicting treatment effects (interpreted by examiner as predicted change). [0123] teaches outputting of treatment effects. [0124] and FIG. 11 and 12 teaches probability distribution prepared from outputted data as a function of time and [0146] teaches a time course treatment effect for a predetermined period, for example 6 months (interpreted by examiner as probability density or distribution over said period, of predicted change over the period of time comprising at least one time interval)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the resource scheduling of Willcut to incorporate the probability distribution method as taught by Kouchi, with the 

REGARDING CLAIMS 28 and 40
Claims 28 and 40 are analogous to Claim 27 thus Claims 28 and 40 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 27.

Response to Arguments
Rejection under 35 U.S.C. § 112(f) 
Regarding the rejection of claims 32 and 34, the Applicant has amended the claims to overcome the bases of rejection.

Rejection under 35 U.S.C. § 112(b)
Regarding the rejection of claims 32, 34 and 35-40, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 102
Regarding the rejection of claims 21-40, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:   
Applicants respectfully disagree. By the plain meaning of the language of claim 35, the predictive model does not predict when a course of treatment is deviating, and therefore a need to change a plan, but rather, that output data indicates when during the treatment plan, an adaptation ("changes") may be required and 
Regarding 1, the Examiner respectfully disagrees. Willcut does disclose output data that indicates when, during a treatment, a plan adaption will occur. Please refer to Willcut at [15:61-64] which teaches predictive alerts module analyzing potential outcomes which can be saved to the individuals user’s personal “wisdom widget” and providing various treatment adaptations in real-time and at [16:6-9] which teaches the predictive alerts may indicate to the physician that the radiation therapy treatment plan should be adjusted or adapted, based on the predictive information. This is interpreted by examiner as output data that represents the change to the respective work specification. Willcut further teaches at [13:7-9] that via the use of predicative analytics (that are used in the predictive model), the medical team may predict when a course of treatment is deviating from intended plan and at [13:19-20] teaches that the alerts are to assist the physician in recognizing when there is a necessity to alter the original plan. This information combined with the information that teaches the treatment adaptions are in real time is interpreted by examiner as means to indicate when, during a treatment, a plan adaption will occur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nord (US 2013/0204067) teaches method and apparatus pertaining to the optimization of radiation-treatment plans using automatic changes to treatment objectives. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626